

116 SRES 458 ATS: Calling for the global repeal of blasphemy, heresy, and apostasy laws.
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 458IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Lankford (for himself, Mr. Coons, Mr. Grassley, Mr. Cruz, Mr. Braun, Mr. Kennedy, Mrs. Blackburn, Mrs. Loeffler, and Mr. Gardner) submitted the following resolution; which was referred to the Committee on Foreign RelationsDecember 19, 2020Committee discharged; considered, amended, and agreed to with an amended preambleRESOLUTIONCalling for the global repeal of blasphemy, heresy, and apostasy laws.Whereas Article 18 of the Universal Declaration of Human Rights states that [e]veryone has the right to freedom of thought, conscience and religion; this right includes freedom to change his religion or belief, and freedom, either alone or in community with others and in public or private, to manifest his religion or belief in teaching, practice, worship and observance;Whereas many countries continue to have criminal blasphemy laws, and many punish people who engage in expression deemed by the government to be blasphemous, heretical, apostate, defamatory of religion, or insulting to religion or to religious symbols, figures, or feelings, and such punishment can include fines, imprisonment, and capital punishment including by beheading;Whereas blasphemy laws have affected Christians, Muslims, Jews, Hindus, Baha’i, secularists, and many other groups, are inconsistent with international human rights standards because they establish and promote official religious orthodoxy and dogma over individual liberty, and often result in violations of the freedoms of religion, thought, and expression that are protected under international instruments, including Articles 18 and 19 of the International Covenant on Civil and Political Rights (ICCPR);Whereas the United Nations Human Rights Committee stated in General Comment 34 that [p]rohibitions of displays of lack of respect for a religion or other belief system, including blasphemy laws, are incompatible with the [ICCPR].;Whereas the United States Commission on International Religious Freedom (USCIRF) has found that blasphemy charges are often based on false accusations, are used for sectarian or political purposes, and foster religious intolerance, discrimination, and violence;Whereas USCIRF has found that at least 84 countries had blasphemy laws as of 2020;Whereas USCIRF has identified 41 countries that have taken enforcement action in 674 criminal blasphemy cases between 2014 and 2018;Whereas these laws were enforced in 15 Middle East and North African countries, 14 Asia-Pacific countries, 7 European countries, and 5 Sub-Saharan African countries between 2014 and 2018;Whereas Pakistan, Iran, Russia, India, Egypt, Indonesia, Yemen, Bangladesh, Saudi Arabia, and Kuwait account for more than 81 percent of all reported cases of state criminal blasphemy enforcement;Whereas USCIRF has found that the three countries without an official state religion that have the highest state enforcement of blasphemy laws are Russia, India, and Indonesia;Whereas the Pew Research Center found that countries with laws against blasphemy, apostasy, or defamation of religion were more likely to have severe governmental restrictions on religion, and to experience social hostilities based on religion, than countries that did not have such laws;Whereas restrictive laws beyond those penalizing blasphemy, heresy, and apostasy further limit religious freedom, such as extremism laws—(1)in Russia that have been used to ban Jehovah’s Witnesses as an extremist organization and fueled persecution of this religious group;(2)in China, to arbitrarily detain an estimated 800,000 to 2,000,000 Uighur Muslims in internment camps because they followed Islamic rituals and practices; and(3)in North Korea, to detain an estimated 50,000 to 70,000 Christians in labor camps because they followed the tenets of Christianity;Whereas an international group of experts convened by the Office of the United Nations High Commissioner for Human Rights recommended in 2012 that [s]tates that have blasphemy laws should repeal the[m] as such laws have a stifling impact on the enjoyment of freedom of religion or belief and healthy dialogue and debate about religion.;Whereas blasphemy laws are inconsistent with United Nations resolutions adopted by consensus since 2011 recognizing that religious intolerance is best fought through positive measures, such as education, outreach, and counter-speech, and that criminalization of speech is warranted only for the prevention of imminent violence;Whereas, according to the annual religious freedom report published by the Department of State in 2015, attackers in Bangladesh killed five allegedly anti-Islamic or secularist writers and publishers, and injured three others;Whereas, in response to these killings, the Home Minister of Bangladesh, rather than condemning the murders, called on bloggers and others to refrain from writings that could hurt the religious feelings of others and added that violators of the warning would be subject to prosecution under the restrictive religious freedom laws of Bangladesh;Whereas a 2016 report by USCIRF on Bangladesh found that religious and civil society groups fear that increasing religious extremism will result in more criminal attacks and threats;Whereas restrictive religious freedom laws validate and promote social violence targeted at religious minorities and dissenters, whether Christian, Muslim, secularist, or other;Whereas more than one-quarter of reported cases implicated alleged blasphemous speech posted on social media platforms;Whereas USCIRF has found that in Pakistan, blasphemy laws have been used to prosecute and persecute Muslims, Christians, secularists, and others;Whereas, according to a Pew Center report on religion and public life, Pakistan stands out for having one of the highest levels of restrictions on religion when both government restrictions and social hostilities are taken into account;Whereas, as of May 2020, USCIRF was aware of approximately 40 individuals on death row for blasphemy in Pakistan or serving life sentences;Whereas Asia Bibi was sentenced to death for blasphemy in 2010 and was held on death row for 8 years, until the Supreme Court of Pakistan overturned her conviction in 2018, upheld her acquittal, and granted her permission to leave the country to flee the threats against her in 2019;Whereas Pakistan selectively enforces the blasphemy and anti-terrorism laws against minority religious groups, including by specifically targeting Ahmadiyya Muslims such as Abdul Shakoor, an 82-year old optician and bookseller who was recently released after serving over three years in prison on such charges;Whereas, on July 29, 2020, Tahir Ahmad Naseem, a United States citizen, was shot and killed in a courtroom while on trial for blasphemy;Whereas, in 2017, the Christian Governor of Jakarta, Indonesia, was convicted for blasphemy of Islam and sentenced to two years in jail;Whereas several countries that previously maintained blasphemy laws have recently removed these provisions, including Iceland, Norway, Malta, Denmark, Ireland, Canada, New Zealand, Greece, and Scotland;Whereas blasphemy laws in the United States were invalidated by the adoption of the First Amendment to the Constitution, which protects the freedoms of thought, conscience, expression, and religious exercise; andWhereas the United States has become a beacon of religious freedom and tolerance around the world: Now, therefore, be itThat the Senate—(1)recognizes that blasphemy, heresy, and apostasy laws inappropriately position governments as arbiters of religious truth and empower officials to impose religious dogma on individuals or minorities through the power of the government or through violence sanctioned by the government;(2)calls on the President and the Secretary of State to encourage the repeal of blasphemy, heresy, and apostasy in bilateral discussions between the United States and all countries that have such laws, through direct interventions in bilateral and multilateral fora;(3)encourages the President and the Secretary of State to oppose—(A)any efforts, by the United Nations or by other international or multilateral fora, to create an international anti-blasphemy norm, such as the defamation of religions resolutions introduced in the United Nations between 1999 and 2010; and(B)any attempts to expand the international norm on incitement to include blasphemy or defamation of religions;(4)supports efforts by the United Nations to combat intolerance, discrimination, or violence against persons based on religion or belief without restricting expression, including United Nations Human Rights Council Resolution 16/18 (2011) and the Istanbul Process meetings pursuant to such resolution, that are consistent with the First Amendment to the Constitution;(5)calls on the President and the Secretary of State to designate countries that enforce blasphemy, heresy, or apostasy laws as countries of particular concern for religious freedom under section 402(b)(1)(A)(ii) of the International Religious Freedom Act of 1998 (22 U.S.C. 6442(b)(1)(A)(ii)) for engaging in or tolerating severe violations of religious freedom, as a result of the abuses flowing from the enforcement of such laws and from unpunished vigilante violence often generated by blasphemy allegations;(6)urges the governments of countries that enforce blasphemy, heresy, or apostasy laws to allow for freedom of religion and expression and amend or repeal such laws, as they provide pretext and impunity for vigilante violence against religious minorities; and(7)urges the governments of countries that have prosecuted, imprisoned, and persecuted people on charges of blasphemy, heresy, or apostasy to release such people unconditionally and, once released, to ensure their safety and that of their families. 